DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 04/01/2022. Claims 2-3 and 10 have been canceled. Claims 1, 4-9, and 11-14 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 04/01/2022 has been entered. Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112(b). Accordingly, these rejections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 04/01/2022 have been fully considered.
Regarding interpretation under 35 U.S.C. § 112(f):
On pages 7-8 of the remarks, applicant has argued that the “controller” recited in the claims should not be interpreted under 35 U.S.C. 112(f) because a “’Controller’ may be a class of structures, rather than one specific structure, and may be defined with functional terms, but that does not necessitate interpreting it as a means-plus function. Applicant has further argued that the “peripheral environment detector” recited in the claims should not be interpreted under 35 U.S.C. 112(f) because a “‘detector’ has a well-known meaning to those of ordinary skill in the art.” Regarding the “controller” and “peripheral environment detector,” applicant has referenced Personalized Media v. Int’l Trade Comm’n, 161 F.3d 696, 705 (Fed Cir. 1998), in which “The Court noted that ‘detector’ has a well-known meaning to those of skill in the electrical arts connotative of structure, including a rectifier or demodulator.”
The examiner agrees that the “peripheral environment detector” should not be interpreted as invoking 35 U.S.C. 112(f), and has withdrawn this interpretation; however, the examiner respectfully disagrees that the “controller” should not be interpreted as invoking 35 U.S.C. 112(f), and has maintained this interpretation for claims 12 and 14. While the instant specification defines the controller to be “partially or entirely be constructed of a microcomputer, a microprocessor unit, or the like, may be constructed of a member in which firmware or the like can be updated, or may be a program module or the like that is executed by a command from a CPU” (¶ 31), this structure is not apparent in the language of the claims. Since the claims do not contain sufficient structure for performing the claimed functions of the controller, the limitations of the controllers in claims 12 and 14 are being interpreted to cover the corresponding structure described in the specification.
The examiner notes that the interpretation of claim 1 as invoking 35 U.S.C. 112(f) has been withdrawn because ¶ 31 of the instant specification supports the interpretation of the controller being a computer program module (software per se). Since claim 1 is directed to the controller, claim 1 and its dependent claims are now being rejected under 35 U.S.C. 101 as being directed to a non-statutory category.
The examiner respectfully suggests making further amendments to claims 1, 12, and 14 to specify that the controller is either partially or entirely constructed of a microcomputer or microprocessor in order to overcome the rejections of claims 1, 4-9, and 11 under 35 U.S.C. 101 and the interpretation of claims 12 and 14 as invoking 35 U.S.C. 112(f).
Regarding rejections under 35 U.S.C. §§ 102 and 103:
On pages 9-10 of the remarks, applicant has argued that claim 1 is not anticipated by Moennich because “The cited passages of Moennich merely recite that an automatic braking process with reduced braking force is performed when a reference value is within a specified range and does not teach that ‘a braking force generated in the automatic brake operation’ is changed.” The examiner respectfully disagrees, Moennich to carry out “an automatic braking process with reduced braking force” based on comparing a driver parameter with a defined value range (Moennich ¶ 7), where the driver parameter defines “whether the driver supports himself with both hands on the handlebar of the motorcycle and whether the respective support force exceeds a threshold value” (Moennich ¶ 26). This disclosure teaches to “change the control command based on a result of a comparison between a value acquired as the deceleration resistance information and a threshold value” by “chang[ing] the braking force generated in the automatic brake operation” as described in claim 1.
Applicant’s arguments on page 10 of the remarks regarding the rejection of claim 3 are moot in view of the cancelation of claim 3 and the fact that the amended limitation of claim 1 to “change the braking force generated in the automatic brake operation or change an initiation timing of the automatic brake operation” is an alternative limitation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the following:
“a controller configured to maneuver the motorcycle… acquire trigger information… initiate a control mode… acquire deceleration resistance information… output, in the control mode, a control command… change the control command… change the braking force generated in the automatic brake operation or change an initiation timing of the automatic brake operation” (claim 12)
“acquiring, by way of a controller, trigger information… initiating, by way of the controller, a control mode… the controller, in the control mode, is configured to output a control command… change the control command… change the braking force generated in the automatic brake operation or change an initiation timing of the automatic brake operation” (claim 14), and
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 31: “the controller 60 may be attached to the base body 51 or may be attached to a member other than the base body 51. Moreover, the controller 60 may partially or entirely be constructed of a microcomputer, a microprocessor unit, or the like, may be constructed of a member in which firmware or the like can be updated, or may be a program module or the like that is executed by a command from a CPU”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1:
The preamble of claim 1 recites a “controller that is configured to maneuver a motorcycle.”  In light of ¶ 31 of the instant specification, it appears that the controller could solely comprise software elements since it is disclosed that “the controller 60 may partially or entirely be constructed of a microcomputer, a microprocessor unit, or the like, may be constructed of a member in which firmware or the like can be updated, or may be a program module or the like that is executed by a command from a CPU.” Since the controller could be a program module executed by a computer command, it is reasonable to interpret the “controller” of claim 1 as computer software per se. Since the claim 1 not directed to a “process, machine, manufacture, or composition of matter" as defined in 35 U.S.C. 101, it is rejected as being directed to non-statutory subject matter.
	Regarding claims 4-9 and 11:
Dependent claims 4-9 and 11 are also rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. The reasoning is similar to the reasoning applied to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moennich et al. (DE 10 2013 200 044 A1), hereinafter Moennich.
Regarding claim 1:
		Moennich discloses the following limitations:
“A controller that is configured to maneuver a motorcycle.” (See at least Moennich ¶¶ 5 and 16, which disclose a motorcycle with a “control unit and a brake system by means of which the vehicle brake can be actuated automatically, i.e. without being influenced by the driver.”)
“the controller configured to: acquire trigger information generated based on a peripheral environment of the motorcycle.” (See at least Moennich ¶¶ 7 and 15, which disclose that the “prerequisite for carrying out the emergency braking process, whether there is a hazardous situation, can be determined by means of an environment sensor system that is integrated into the two-wheeler.” Detecting the hazardous situation reads on acquiring the trigger information as recited in the claim limitation.)
“initiate a control mode that makes the motorcycle execute an automatic brake operation based on the trigger information and generate a braking force.” (See at least Moennich ¶¶ 7, 15, and 25, which disclose that the “prerequisite for carrying out the emergency braking process, whether there is a hazardous situation, can be determined by means of an environment sensor system that is integrated into the two-wheeler.”)
“acquire deceleration resistance information that is information related to a driver's driving posture of a driver on the motorcycle.” (See at least Moennich ¶¶ 14 and 32, which disclose that the system can “check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.”)
“and output, in the control mode, a control command based on the deceleration resistance information.” (See at least Moennich ¶¶ 7, 14, and 32-33, which disclose that “a characteristic variable related to the driver can be queried as the driver characteristic variable, which has an influence on the implementation of the emergency braking process. For example, it is possible to check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.” These sections also disclose that “at least one vehicle state variable, a driver parameter and / or an environmental variable must lie in a defined value range for the emergency braking process to be carried out. If this requirement is not met, the emergency braking process is not carried out or only an automatic braking process with reduced braking force is carried out.”
“wherein the controller, in the control mode, is configured to change the control command based on a result of a comparison between a value acquired as the deceleration resistance information and a threshold value.” (See at least Moennich ¶¶ 7 and 26, which disclose that “at least one vehicle state variable, a driver parameter and / or an environmental variable must lie in a defined value range for the emergency braking process to be carried out. If this requirement is not met, the emergency braking process is not carried out or only an automatic braking process with reduced braking force is carried out,” where the driver parameter defines “whether the driver supports himself with both hands on the handlebar of the motorcycle and whether the respective support force exceeds a threshold value.” The “driver parameter” reads on the claimed “deceleration resistance information,” and performing the automatic braking process with reduced braking force reads on changing the control command as recited in the claim limitation.)
“wherein the controller is configured to, by changing the control command, change the braking force generated in the automatic brake operation or change an initiation timing of the automatic brake operation.” (See at least Moennich ¶¶ 7, 14, and 26: “it is possible to check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.” Further, “at least one vehicle state variable, a driver parameter and / or an environmental variable must lie in a defined value range for the emergency braking process to be carried out. If this requirement is not met, the emergency braking process is not carried out or only an automatic braking process with reduced braking force is carried out.” Performing the automatic braking process with reduced braking force reads on changing the control command by changing the braking force generated in the automatic brake operation as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the controller being configured to “change the braking force generated in the automatic brake operation or change an initiation timing of the automatic brake operation” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “chang[ing] the braking force generated in the automatic brake operation” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 6:
Moennich discloses the “controller according to claim 1,” and further discloses “wherein the controller is configured to acquire the deceleration resistance information based on a detection result of an external force detector that is configured to detect an external force acting on the motorcycle.” (See at least Moennich ¶¶ 14, 26, and 32, which disclose that “it is possible to check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.”)
	Regarding claim 7:
Moennich discloses the “controller according to claim 6,” and further discloses “wherein the external force detector includes a sensor configured to detect a presence of an external force acting on a rear surface of a handle grip in the motorcycle, an absence of the external force acting on the rear surface of the handle grip in the motorcycle, a magnitude of the external force acting on the rear surface of the handle grip in the motorcycle, or an action position of the external force acting on the rear surface of the handle grip in the motorcycle.” (See at least Moennich ¶¶ 14, 26, and 32, which disclose that “it is possible to check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.” The measurement of the supporting force reads on detecting the “magnitude of the external force” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 7, consistent with the specification, the external force detector including “a sensor configured to detect: a presence of an external force acting on a rear surface of a handle grip in the motorcycle, an absence of the external force acting on the rear surface of the handle grip in the motorcycle, a magnitude of the external force acting on the rear surface of the handle grip in the motorcycle, or an action position of the external force acting on the rear surface of the handle grip in the motorcycle” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “magnitude of the external force acting on the rear surface of the handle grip in the motorcycle” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 11:
Moennich discloses the “controller according to claim 1,” and further discloses the following limitations:
“wherein the controller is configured to acquire vehicle body posture information that is related to a bank angle generated in the motorcycle.” (See at least Moennich ¶¶ 9 and 13, which disclose that the system can “take into account the lean position of the two-wheeler as the vehicle state variable, with an emergency braking process only being carried out in the event that the lean position falls below an assigned lean angle threshold value or is equal to zero.”)
“and change the threshold value based on the vehicle body posture information.” (See at least Moennich ¶¶ 9-10 and 26, which disclose “that the threshold values assigned to a vehicle state variable are not fixed, but are in turn determined as a function of other state or characteristic variables, for example the lean angle as a function of the driving speed of the two-wheeler or the surrounding situation.”)
Regarding claim 12:
		Moennich discloses the following limitations:
“A control system for a motorcycle.” (See at least Moennich ¶¶ 5 and 16, which disclose a motorcycle with a “control unit and a brake system by means of which the vehicle brake can be actuated automatically, i.e. without being influenced by the driver.”)
“the control system comprising: a peripheral environment detector configured to detect a peripheral environment of the motorcycle.” (See at least Moennich ¶¶ 7 and 15, which disclose that the “prerequisite for carrying out the emergency braking process, whether there is a hazardous situation, can be determined by means of an environment sensor system that is integrated into the two-wheeler.” Detecting whether there is a hazardous situation reads on detecting peripheral environment information as recited in the claim limitation.)
“and a controller configured to maneuver the motorcycle.” (See at least Moennich ¶¶ 5 and 16, which disclose a motorcycle with a “control unit and a brake system by means of which the vehicle brake can be actuated automatically, i.e. without being influenced by the driver.”)
“an external force detector configured to detect an external force acting on the motorcycle.” (See at least Moennich ¶¶ 14 and 32, which disclose that the system can “check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.”)
“wherein the controller is configured to acquire trigger information generated based on a detection result of the peripheral environment detector.” (See at least Moennich ¶¶ 7, 15, and 25, which disclose that the “prerequisite for carrying out the emergency braking process, whether there is a hazardous situation, can be determined by means of an environment sensor system that is integrated into the two-wheeler.” Detecting the hazardous situation reads on acquiring the trigger information as recited in the claim limitation.)
“and initiate a control mode making the motorcycle execute an automatic brake operation based on the trigger information and making the motorcycle generate a braking force.” (See at least Moennich ¶¶ 7, 15, and 25, which disclose that the “prerequisite for carrying out the emergency braking process, whether there is a hazardous situation, can be determined by means of an environment sensor system that is integrated into the two-wheeler.”)
“acquire deceleration resistance information that is information related to a driving posture of a driver on the motorcycle based on a detection result of the external force detector.” (See at least Moennich ¶¶ 14 and 32, which disclose that the system can “check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.”)
“and output, in the control mode, a control command based on the deceleration resistance information.” (See at least Moennich ¶¶ 7, 14, and 32-33, which disclose that “a characteristic variable related to the driver can be queried as the driver characteristic variable, which has an influence on the implementation of the emergency braking process. For example, it is possible to check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.” These sections also disclose that “at least one vehicle state variable, a driver parameter and / or an environmental variable must lie in a defined value range for the emergency braking process to be carried out. If this requirement is not met, the emergency braking process is not carried out or only an automatic braking process with reduced braking force is carried out.”)
“wherein the controller, in the control mode, is configured to change the control command based on a result of a comparison between a value acquired as the deceleration resistance information and a threshold value.” (See at least Moennich ¶¶ 7, 14, and 26: “it is possible to check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.” Further, “at least one vehicle state variable, a driver parameter and / or an environmental variable must lie in a defined value range for the emergency braking process to be carried out. If this requirement is not met, the emergency braking process is not carried out or only an automatic braking process with reduced braking force is carried out.” Performing the automatic braking process with reduced braking force reads on changing the control command as recited in the claim limitation.)
“and the controller is configured to, by changing the control command, change the braking force generated in the automatic brake operation or change an initiation timing of the automatic brake operation.” (See at least Moennich ¶¶ 7, 14, and 26: “it is possible to check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.” Further, “at least one vehicle state variable, a driver parameter and / or an environmental variable must lie in a defined value range for the emergency braking process to be carried out. If this requirement is not met, the emergency braking process is not carried out or only an automatic braking process with reduced braking force is carried out.” Performing the automatic braking process with reduced braking force reads on changing the control command by changing the braking force generated in the automatic brake operation as recited in the claim limitation.)
Note that under the BRI of claim 12, consistent with the specification, the controller being configured to “change the braking force generated in the automatic brake operation or change an initiation timing of the automatic brake operation” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “chang[ing] the braking force generated in the automatic brake operation” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 13:
Moennich discloses “the control system according to claim 12,” and further discloses a “motorcycle.” (See at least Moennich ¶ 5, which discloses that the system is applied “to a two-wheeler or a motorcycle.”)
	Regarding claim 14:
		Moennich discloses the following limitations:
“A control method that meneuvers a motorcycle.” (See at least Moennich ¶¶ 5 and 16, which disclose a motorcycle with a “control unit and a brake system by means of which the vehicle brake can be actuated automatically, i.e. without being influenced by the driver.”)
“the control method comprising: acquiring, by way of a controller, trigger information that is generated based on peripheral environment of the motorcycle.” (See at least Moennich ¶ 7 and 15-16, which disclose that the “prerequisite for carrying out the emergency braking process, whether there is a hazardous situation, can be determined by means of an environment sensor system that is integrated into the two-wheeler.” Detecting the hazardous situation reads on acquiring the trigger information as recited in the claim limitation. These paragraphs also disclose that the method can be carried out by a control unit that is integrated into the motorcycle.)
“and initiating, by way of the controller, a control mode that makes the motorcycle execute an automatic brake operation based on the trigger information and generate a braking force.” (See at least Moennich ¶¶ 7, 15-16, and 25, which disclose that the “prerequisite for carrying out the emergency braking process, whether there is a hazardous situation, can be determined by means of an environment sensor system that is integrated into the two-wheeler.”)
“wherein acquiring trigger information includes acquiring deceleration resistance information that is information related to a driving posture of the driver on the motorcycle.” (See at least Moennich ¶¶ 14 and 32, which disclose that the system can “check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.”)
“the controller, in the control mode, is configured to output a control command based on the deceleration resistance information.” (See at least Moennich ¶¶ 7, 14, and 32-33, which disclose that “a characteristic variable related to the driver can be queried as the driver characteristic variable, which has an influence on the implementation of the emergency braking process. For example, it is possible to check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.” These sections also disclose that “at least one vehicle state variable, a driver parameter and / or an environmental variable must lie in a defined value range for the emergency braking process to be carried out. If this requirement is not met, the emergency braking process is not carried out or only an automatic braking process with reduced braking force is carried out.”)
“the controller, in the control mode, is configured to change the control command based on a result of a comparison between a value acquired as the deceleration resistance information and a threshold value.” (See at least Moennich ¶¶ 7, 14, and 26: “it is possible to check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.” Further, “at least one vehicle state variable, a driver parameter and / or an environmental variable must lie in a defined value range for the emergency braking process to be carried out. If this requirement is not met, the emergency braking process is not carried out or only an automatic braking process with reduced braking force is carried out.” Performing the automatic braking process with reduced braking force reads on changing the control command as recited in the claim limitation.)
“and the controller is configured to, by changing the control command, change the braking force generated in the automatic brake operation or change an initiation timing of the automatic brake operation.” (See at least Moennich ¶¶ 7, 14, and 26: “it is possible to check whether the driver is supporting himself with both hands on the handlebar and whether the supporting force on the handlebar has reached a minimum force.” Further, “at least one vehicle state variable, a driver parameter and / or an environmental variable must lie in a defined value range for the emergency braking process to be carried out. If this requirement is not met, the emergency braking process is not carried out or only an automatic braking process with reduced braking force is carried out.” Performing the automatic braking process with reduced braking force reads on changing the control command by changing the braking force generated in the automatic brake operation as recited in the claim limitation.)
Note that under the BRI of claim 14, consistent with the specification, the controller being configured to “change the braking force generated in the automatic brake operation or change an initiation timing of the automatic brake operation” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “chang[ing] the braking force generated in the automatic brake operation” has been addressed here, the claim is still rejected in its entirety.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moennich as applied to claim 1 above, and further in view of Oettgen (US 2014/0015662 A1), hereinafter Oettgen.
Regarding claim 4:
Moennich discloses the “controller according to claim 1,” but does not specifically disclose “wherein the controller is configured to change: a presence of a warning in the control mode based on the deceleration resistance information, an absence of the warning in the control mode based on the deceleration resistance information, or an intensity of the warning in the control mode based on the deceleration resistance information.” However, Oettgen does teach this limitation. (See at least Oettgen ¶¶ 5 and 13, which disclose that if a vehicle system determines “that the motorcyclist deviates from the predefined posture for longer than a predetermined period of time, a signal transmitter is activated in order to warn the rider.”)
Note that under the broadest reasonable interpretation (BRI) of claim 4, consistent with the specification, the execution section changing “a presence of a warning in the control mode in accordance with the deceleration resistance information acquired by the acquisition section, an absence of the warning in the control mode in accordance with the deceleration resistance information acquired by the acquisition section, or an intensity of the warning in the control mode in accordance with the deceleration resistance information acquired by the acquisition section” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “presence of a warning in the control mode in accordance with the deceleration resistance information acquired by the acquisition section” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency braking system disclosed by Moennich by urging the rider to improve their posture with a warning as taught by Oettgen, because “experience has shown that in response to symptoms of fatigue, motorcyclists occasionally carry out tension-reducing movements, such as standing up during the drive, shifting one's weight on the seat, driving with one hand or no hands, stretching out the legs, or shifting the feet away from the designated foot rests. In these phases, the ability to control the motorcycle and, therefore, the driving safety, as well, are reduced.” (See at least Oettgen ¶ 5.)
	Regarding claim 5:
Moennich in combination with Oettgen discloses the “controller according to claim 4,” and Oettgen further discloses “wherein the warning is a warning that urges the driver to improve deceleration resistance.” (See at least Oettgen ¶¶ 5 and 13, which disclose that if a vehicle system determines “that the motorcyclist deviates from the predefined posture for longer than a predetermined period of time, a signal transmitter is activated in order to warn the rider… By monitoring the posture and signaling when the correct posture has been abandoned, the motorcyclist is made aware that he is deviating from a posture that is safe in traffic. In this case, he may reassume the posture that is safe in traffic or take a break, if he wishes.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency braking system disclosed by Moennich by urging the rider to improve their posture with a warning as taught by Oettgen, because “experience has shown that in response to symptoms of fatigue, motorcyclists occasionally carry out tension-reducing movements, such as standing up during the drive, shifting one's weight on the seat, driving with one hand or no hands, stretching out the legs, or shifting the feet away from the designated foot rests. In these phases, the ability to control the motorcycle and, therefore, the driving safety, as well, are reduced.” (See at least Oettgen ¶ 5.)
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moennich as applied to claim 6 above, and further in view of Murai et al. (EP 3 604 097 A1), hereinafter Murai.
Regarding claim 8:
Moennich discloses the “controller according to claim 6,” but does not specifically disclose “wherein the external force detector includes a sensor configured to detect: a presence of an external force acting on a portion of the motorcycle abutting a knee of the driver; an absence of the external force acting on the portion of the motorcycle abutting the knee of the driver; a magnitude of the external force acting on the portion of the motorcycle abutting the knee of the driver; or an action position of the external force acting on the portion of the motorcycle abutting the knee of the driver.” However, Murai does teach this limitation. (See at least Murai ¶¶ 22 and 83-85, which disclose that a “reactive-force-information-acquisition section 1012 acquires information related to a reactive force received by the rider from the straddled vehicle 30,” and that “the rider receives the reactive force from the straddled vehicle 30 in a portion in which the rider contacts the straddled vehicle 30. The portions in which the rider contacts the straddled vehicle 30 are, for example, the grips that the rider holds, the steps on which the rider puts the feet, the seat on which the rider sits, the fuel tank on which the rider maintains a knee grip posture, or the like.” The system detecting the reactive force on the rider at the knee grips reads on the sensor detecting “a presence of an external force acting on the portion of the motorcycle abutting the knee of the driver” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 8, consistent with the specification, the external force detector including “a sensor that detects: a presence of an external force acting on a portion of the motorcycle abutting a knee of the driver, an absence of the external force acting on the portion of the motorcycle abutting the knee of the driver, a magnitude of the external force acting on the portion of the motorcycle abutting the knee of the driver, or an action position of the external force acting on the portion of the motorcycle abutting the knee of the driver” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “presence of an external force acting on a portion of the motorcycle abutting a knee of the driver” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency braking system disclosed by Moennich by detecting the reactive force on the rider at the knee grips as taught by Murai, because this acquired information can be used to determine the appropriate vehicle behavior, including “acceleration, deceleration, turning, or the like during travel.” (See at least Murai ¶ 13.)
Regarding claim 9:
Moennich discloses the “controller according to claim 6,” but does not specifically disclose “wherein the external force detector includes a sensor configured to detect: a presence of an external force acting on a seat of the motorcycle; an absence of the external force acting on the seat of the motorcycle; a magnitude of the external force acting on the seat of the motorcycle; or an action position of the external force acting on the seat of the motorcycle.” However, Murai does teach this limitation. (See at least Murai ¶¶ 22 and 83-85, which disclose that a “reactive-force-information-acquisition section 1012 acquires information related to a reactive force received by the rider from the straddled vehicle 30,” and that “the rider receives the reactive force from the straddled vehicle 30 in a portion in which the rider contacts the straddled vehicle 30. The portions in which the rider contacts the straddled vehicle 30 are, for example, the grips that the rider holds, the steps on which the rider puts the feet, the seat on which the rider sits, the fuel tank on which the rider maintains a knee grip posture, or the like.” The system detecting the reactive force on the rider at the seat reads on the sensor detecting “a presence of an external force acting on a seat of the motorcycle” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 9, consistent with the specification, the external force detector including “a sensor that detects: a presence of an external force acting on a seat of the motorcycle, an absence of the external force acting on the seat of the motorcycle, a magnitude of the external force acting on the seat of the motorcycle, or an action position of the external force acting on the seat of the motorcycle” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “presence of an external force acting on a seat of the motorcycle” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency braking system disclosed by Moennich by detecting the reactive force on the rider at the seat as taught by Murai, because this acquired information can be used to determine the appropriate vehicle behavior, including “acceleration, deceleration, turning, or the like during travel.” (See at least Murai ¶ 13.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662